Title: From George Washington to Major General John Sullivan, 20 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir.
            Head Quarters Fredericksburg 20th Otbr 1778
          
          In my last letter of the 18th Inst. I observed that the whole tenor of intelligence from New-York suggested an immediate evacuation of the place. My accounts since from different quarters still wear the same complexion and seem to bring it nearer to a crisis. An 
            
            
            
            intelligent officer stationed at Amboy reports—that on the 16th Otbr about twelve ships fell down to the Hook—and the 17th early in the morning about one hundred ships of war, and transports also fell down to the Hook. Lord Stirling who transmits this information, says, that the officer does not include Schoone[r]s sloops and such vessels in his report—and adds that signal guns have been firing almost all day (17th) in New-York bay, which he supposes were for more ships to follow.
          Thus we see every circumstance supposes an evacuation at hand, tho’ the enemy’s object or destination cannot be investigated from those circumstances. The preparations, or movements in your quarter if well known I would think more immediately tend to this discovery at least they may serve to ascertain with more certainty—whether a general evacuation of the States be intended. For this purpose you will take every method to discover what is going forward in the garrison—among the shipping—whether it is employed in the embarkation of stores and of what kind—In short every minute motion and circumstance should be collected—you will spare no reasonable expence to gain this information nor make any delay in its communication.
          I have directed Gen. Stark from Albany to join you From your former request to have the general with you I am disposed to beleive you will not be dissatisfied, and that you will be able to find him an agreeable command. I am Dr Sir, your most hble sert.
        